- Prepared by EDGARX.com UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year EndedDecember 31, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-4949 CUMMINS RETIREMENT AND SAVINGS PLAN (Full title of the plan) CUMMINS INC.500 Jackson StreetP. O. Box 3005Columbus, IN 47202-3005 (Name of Issuer of Securities Held Pursuant to the Plan andthe Address of its Principal Executive Office) CUMMINS RETIREMENT AND SAVINGS PLAN FINANCIAL STATEMENTS AND SUPPLEMENTARY INFORMATION December 31, 2 CUMMINS
